I dissent for the reason that defendant, by his answer to the trial judge in the colloquy quoted in his brief, acknowledges a previous appearance before the trial court in which he was advised of his right to counsel. Such a prior appearance is consistent with Crim. R. 5 which requires an initial appearance at which the trial judge shall inform defendant "[o]f the nature of the offense against him"; as well as his right to counsel, etc. Since defendant chose not to refer to the record of the initial appearance1 and since the proceedings during that appearance have not been transcribed for the record, we are unable to determine that there is any failure on the part of the trial court to *Page 74 
properly inform defendant of the nature of the charge against him as required by Crim. R. 5. To infer, as does the majority of this court, that the record of a subsequent proceeding establishes a failure to comply with Crim. R. 5 and with the procedural requirements established by the Supreme Court of the United States is to ignore Crim. R. 5 and to presume failure to comply therewith. Therefore, in the absence of the production by appellant of the transcript of the initial appearance, I would overrule the first assignment of error and, for the same reasons, would overrule the second assignment of error.
As for the third assignment of error, it is my judgment that the record could have been supplemented in accordance with the provisions of App. R. 9(C), but since appellant failed to do so, this assignment of error should be overruled. Therefore, I would affirm the judgment of the trial court.
1 The docket establishes that defendant appeared before the trial court subsequent to his arrest and that there was a lapse of several weeks between this appearance and the actual trial. Thus, there is every reason to conclude that defendant's first assignment of error must be based upon the proceedings at that appearance. *Page 75